NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
K-TEC, INC.,
Plain,tiff~Appellee,
V.
VITA-M]X CORPORATION,
Defendan,t-Appellan,t.
2011-1244
Appea1 from the United States District Court for the
District of Utah in case no. 06-CV-{)108, Judge Tena
Campbel1.
ON MOTION
ORDER
Upon consideration of the appellant's motion to stay
the briefing schedu1e, pending the district court's disposi-
tion of pending post-judgment m0tions,
IT ls 0RDERE:o THAT:
The motion is granted The parties are directed to in-
form this court within 14 days of when the district court
decides the remaining post-judgment motions and should

K-TEC V. VlTA-MIX CORP 2
then move for this court to lift the stay of the briefing
schedule The revised official caption is reflected above.
FOR THE CoURT
 0 6  /s/ Jan H0rbaly
Date Jan Horbaly
C1erk
oct Brett L. Foster, Esq.
Alan L. Briggs, Esq. ,
FiLED
s8
s.s. count 0F roe
mr FEnEsAf_Pril§i`:ifn '
APR 06 2011
JAuc-annum
cum